Citation Nr: 0210686	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  02-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in White River Junction, Vermont



THE ISSUE

Entitlement to an effective date earlier than November 29, 
2000, for grant of service connection for diabetes mellitus.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from October 1967 to August 
1970.

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in White River Junction, Vermont, that 
granted service connection for diabetes mellitus and assigned 
an effective date of November 29, 2000.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified at a videoconference hearing before the 
undersigned member of the Board in June 2002.

As a service to the veteran, the Board points out that in 
December 2001, a VA examiner felt that hypertension was 
secondary to diabetes mellitus.  This is referred for a 
possible secondary service connection claim.  


FINDINGS OF FACT

1.  On November 29, 2000, the veteran submitted an original 
claim for service connection for diabetes mellitus due to 
exposure to Agent Orange while serving in Vietnam. 

2.  There are no documents in the veteran's claims folders, 
including the VA medical reports of his treatment for 
diabetes mellitus from 1993, or correspondence from the 
veteran showing an intent to claim service connection for 
diabetes mellitus before receipt of his claim on November 29, 
2000.





CONCLUSION OF LAW

The criteria for an effective date earlier than November 29, 
2000, for service connection for diabetes mellitus are not 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD-214 shows that he is a combat-wounded 
Vietnam veteran who received the Purple Heart.  His service 
medical records do not reflect diabetes mellitus.  

VA outpatient treatment reports dated in the 1990s reflect 
that the veteran had diabetes mellitus symptoms in 1993.  He 
was seen for diabetes mellitus at various times thereafter.  
A treatment report dated December 14, 1999 (significant 
because it is dated within a year of the date that the 
veteran filed a formal service connection claim) notes 
treatment for diabetes mellitus.  

The veteran submitted his initial claim for service 
connection for diabetes mellitus on November 29, 2000, and 
the RO received the claim that same day.

The veteran underwent a VA diabetes mellitus compensation and 
pension examination in December 2001.  The relevant diagnosis 
was adult-onset diabetes mellitus with peripheral neuropathy.  
The examiner also felt that the veteran had hypertension 
related to his diabetes mellitus.  

As noted in the introduction, in January 2002, the RO granted 
service connection for herbicide-related Type II diabetes 
mellitus and assigned an effective date of November 29, 2000, 
based on the date of the claim.

In March 2002, the veteran submitted a notice of disagreement 
in which he argued that his VA outpatient treatment reports 
would verify that he first received a diagnosis of Type II 
diabetes mellitus in May 1993, which should be the effective 
date of service connection.  In his substantive appeal, he 
argued that the new law entitling him to a presumption of 
service connection for diabetes mellitus warrants an 
effective date from the date that the condition was first 
diagnosed.  He testified that he was, in essence, familiar 
with the claims process and would have filed a claim in 1993, 
but did not because he knew it would be denied until the law 
changed.

In June 2002, the veteran testified at a videoconference 
before the undersigned member of the Board that he believed 
the law should allow for effective dates based on the date of 
diagnosis.  

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an earlier effective date, and that the 
requirements of the VCAA have in effect been satisfied.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim for direct service connection will be the day following 
separation from service or date entitlement arose if claim is 
received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2001).

However, 38 U.S.C.A. § 5110(g) provides an exception to 38 
U.S.C.A. § 5110(a): Subject to the provisions of 38 U.S.C.A. 
§ 5101 of this title, where compensation, dependency and 
indemnity compensation, or pension is awarded or increased 
pursuant to any act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the act or administrative issue.  In no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g) (West 1991); 
McCay v. Brown, 9 Vet. App 183 (1996); aff'd at 106 F.3d 1577 
(Fed. Cir. 1997).  The basis of the grant of service 
connection, the addition of type II diabetes mellitus to the 
list of diseases presumed service-connected due to herbicide 
exposure, was effective July 9, 2001.  See 66 Fed. Reg. 
23,166 (May 8, 2001).  The veteran was assigned an effective 
date earlier than the change in law, based on the Nehmer 
litigation, infra.

According to 38 C.F.R. § 3.157, in certain cases, a report of 
VA examination or hospitalization can suffice as an informal 
claim for benefits.  In applying 38 C.F.R. § 3.157, a report 
of examination or hospitalization cannot constitute an 
informal claim, absent a prior allowance or disallowance of a 
formal claim for compensation or pension.  See Crawford v. 
Brown, 5 Vet. App. 33, 34-35 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has discussed the case of Nehmer v. United States 
Veterans' Administration (Nehmer II), 32 F. Supp 2d 1175, 
1176 (N.D. Cal.1999).  The Court stressed that the Nehmer 
stipulation required that if VA issued new regulations 
regarding herbicide exposure, VA was required to re-
adjudicate prior claims that it had denied.  Williams v. 
Principi, 15 Vet. App. 189, 192 (2001).

Because the veteran clearly did not file his claim for 
service connection for diabetes mellitus within a year of 
discharge from active service, the earliest effective date 
for service connection cannot be earlier than the date that 
he filed his claim.  Crawford, supra.  Moreover, in this 
case, there appears to be no other exception within which the 
veteran can fit.  Although there are pertinent treatment 
reports dated within the one-year period prior to the date of 
receipt of the claim, they cannot be used to establish the 
date of entitlement because the veteran had not submitted a 
prior application. 

There are no documents or correspondence from the veteran in 
the claims folder showing his intent to claim service 
connection for diabetes mellitus until receipt of his claim 
for this benefit on November 29, 2000.  Hence, the subsequent 
RO rating decision that granted service connection for 
diabetes mellitus, effective from that date, was correct.

Although the veteran argues that the law allows for an 
effective date to be assigned based on the date of the first 
diagnosis given, the Board cannot find any such provision and 
the veteran has not provided the basis for such a claim.  As 
a matter of law, the effective date in this case cannot be 
earlier than the date of receipt of the claim by the RO.  In 
a case such as this one, where the law and not the evidence 
is dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an effective date earlier than November 29, 
2000 for service connection for diabetes mellitus is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

